Citation Nr: 0110696	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-12 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel

INTRODUCTION

The veteran had active service from June 1970 to June 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  Additional claims were 
considered in connection with this appeal; however, only the 
issue listed on the title page remains in appellate status 
before the Board following issuance of rating decisions in 
May 2000 (service connection granted for headaches, 
hypertension and a psychiatric disorder) and July 2000 
(service connection granted for tinnitus).


FINDINGS OF FACT

1.  All evidence necessary and available for an equitable 
resolution of the veteran's claim for an increased rating of 
his bilateral hearing loss has been obtained.

2.  On VA audiological examinations in 1999 and 2000, the 
veteran had average puretone decibels loss of between 46 and 
49 in the right ear and 48 in the left ear, with speech 
recognition scores between 82 percent and 94 percent in the 
right ear and between 88 percent and 94 percent in the left 
ear.

3.  The evidence does not reflect that the veteran has an 
exceptional or unusual disability picture related to his 
bilateral hearing loss so as to require referral for 
extraschedular consideration by designated authority.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. § 4.85, Code 6100 (2000).
2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, the veteran's claim of service connection for 
bilateral hearing loss was granted by the RO in January 1993, 
and a noncompensable evaluation was assigned.  This decision 
was based on audiograms showing both in-service and post-
service hearing loss.  The noncompensable evaluation was 
assigned based upon a December 1992 VA examination that 
showed average decibel loss of 37.5 hertz in the right ear 
and 41.24 hertz in the left ear, with speech recognition 
ability of 96 percent in the right ear and 92 percent in the 
left ear.  The veteran perfected an appeal of the 
noncompensable evaluation assigned.  In a November 1995 
decision, the Board affirmed the denial of the veteran's 
claim for a compensable evaluation.

The veteran filed the current claim for an increased 
(compensable) evaluation for bilateral hearing loss in 
September 1999.  
Upon VA audiological evaluation in October 1999, the veteran 
reported that he had tinnitus that had persisted for 20 to 30 
years.  He indicated that he did not know the etiology.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
20
20
70
75
LEFT
X
20
20
75
80

The veteran's average puretone decibel loss was 46.25 
decibels in the right ear and 48.75 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 
82 percent in the right ear and of 88 percent in the left 
ear.  The diagnoses were within normal limits through 2000 
hertz, but moderately severe to severe high frequency 
sensorineural hearing loss in the right ear; within normal 
limits through 2000 hertz, but severe high frequency 
sensorineural hearing loss in the left ear; and tinnitus, 
bilaterally.  

Based upon the foregoing facts, in a November 1999 rating 
action, the RO continued the noncompensable evaluation for 
service-connected bilateral hearing loss.  The veteran 
perfected an appeal of that determination.  

At his January 2000 hearing before a hearing officer at the 
RO, the veteran testified that he owns his own business as an 
automobile mechanic.  He asserted that because of his hearing 
loss, he has great difficulty diagnosing automobile problems.  
He further asserted that because of the background noise that 
he is subject to in his garage, his defective hearing cannot 
be properly assessed in a clinical setting, and is, in fact, 
far more disabling than reflected by the evaluation assigned.  
He stated that, in addition, because he cannot hear the phone 
in his shop when it rings, he has lost a considerable amount 
of business due to his hearing loss.  

Upon VA audiological evaluation in May 2000, the veteran 
reported that he had tinnitus that had persisted since 
approximately 1970.  He stated that it was secondary to noise 
from jet engines on the flight line.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
X
20
25
70
80
LEFT
X
20
20
70
80

The veteran's average puretone decibel loss was 49 decibels 
in the right ear and 48 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and of 94 percent in the left ear.  The 
diagnoses were within normal limits through 2000 hertz, but 
moderately severe to severe high frequency sensorineural 
hearing loss in the right ear; and within normal limits 
through 2000 hertz, but moderately severe to severe high 
frequency sensorineural hearing loss in the left ear.  

As noted above, the veteran was granted service connection 
for bilateral hearing loss by the RO's January 1993 rating 
decision, which evaluated the disability as noncompensable 
pursuant to former 38 C.F.R. § 4.85, Diagnostic Code 6100 
(1992).  The RO has also evaluated the veteran's bilateral 
hearing loss disability utilizing the revised rating criteria 
that went into effect in June 1999.

According to the Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Evaluation of hearing impairment is arrived 
at by a mechanical comparison of the results of audiometric 
examination to two tables under 38 C.F.R. § 4.85 (2000).  
Average puretone decibel loss for each ear is located on 
Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  "Puretone 
threshold average" as used in Tables VI and VIa, is the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases 
(including those in Sec. 4.86) to determine the Roman numeral 
designation for hearing impairment where the axes intersect.  
The results are then matched between the "better" ear and 
the "poorer" ear on Table VII to produce a disability 
rating under Code 6100.

The findings of the October 1999 VA audiological examination 
results noted above represent the most profound hearing 
acuity deficit found.  These findings, as applied to 
38 C.F.R. Part 4, § 4.85, Table VI, correspond to Level III 
hearing in the right ear, and Level II hearing in the left.  
[The May 2000 examination results correspond to Level I 
hearing, bilaterally].  Level II hearing in the better ear 
and Level III in the poorer ear warrant a non-compensable 
evaluation.  38 C.F.R. Part 4, § 4.85, Table VII, Diagnostic 
Code 6100.  In light of the evidence of record, the veteran's 
hearing loss is clearly rated in accordance with his current 
level of ratable disability, as set forth in applicable 
hearing schedule criteria.

The Board has considered the veteran's contentions that his 
hearing loss has diminished his effectiveness as an owner and 
operator of a automobile repair business.  The record shows 
that the veteran has worked as an automobile mechanic since 
at least 1993 and perhaps longer, and that he currently owns 
his own business in that field.  Regulation permits extra-
schedular rating when "the schedular evaluations are found to 
be inadequate . . . [because] the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2000).  The rating schedule, however, is meant 
to compensate for the average impairment in civil occupations 
generally resulting from disability.  38 C.F.R. § 3.321 
(2000).  The sort of subjective, or individualized 
circumstance that results from the individualized interaction 
between the veteran's impaired hearing and his specific 
occupation is not the sort of failure of the rating schedule 
to provide for the average impairment in civil occupations 
generally contemplated by the extra-schedular provision.  
Seen from the point of view of average impairment in civil 
occupations generally, the bilateral hearing loss does not 
present such an exceptional or unusual disability picture as 
to render application of the rating schedule impractical.  
Furthermore, although the veteran has made assertions 
regarding the impact of his hearing loss on his employment, 
he has presented no other evidence other than his assertions 
made in connection with this appeal.

Finally, the Board has also considered the veteran's 
assertion that the clinical audiometric tests that he has 
been given do not properly evaluate his level of impairment 
because they do not take into account the background noise 
that he is subject to at his place of employment.  As a 
layperson, however, the veteran is not competent to provide 
such an opinion requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board is cognizant of, and indeed, sympathetic to the 
veteran's argument pertaining to the difficulties he has 
experienced associated with his hearing loss.  For purpose of 
rating disabilities which arise out of a service connected 
hearing loss, however, the Board is restricted to a 
mechanical application of the rating schedule to the numeric 
values found.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Based upon current findings and on the review of the 
entire evidence in the veteran's claims folder, the Board 
finds that the veteran's hearing loss does not approach the 
level required for the assignment of a compensable 
evaluation.  In view of the evidence of record, the 
provisions of 38 C.F.R. §§ 4.3 and 4.7 (2000) are not for 
application.  His claim, therefore, must be denied.

With respect to the above, the Board finds that 
notwithstanding the recent amendments to title 38 of the U. 
S. Code enacted by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5103 and 5103A), 
no undue prejudice to the veteran is evident by the Board's 
disposition herein.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  Regarding the "duty to notify," the Board finds 
that the RO's development/notice letters, rating decisions 
and statement of the case furnished to the veteran and his 
representative in connection with this appeal provided 
sufficient notice of the kind of information he would need to 
substantiate his claim.  Furthermore, with respect to the 
duty to assist, the record shows that the RO made reasonable 
efforts to obtain relevant records and there is no indication 
from the veteran that there is any additional outstanding 
evidence which would be relevant to this claim.


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.



		
	C. P. KISSEL
	Acting Member, Board of Veterans' Appeals

 

